Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 
Exhibit 10.6

 
NINTH AMENDMENT
TO
AMENDED AND RESTATED
BOVINE VACCINE DISTRIBUTION AGREEMENT
 
This Ninth Amendment ("Ninth Amendment") is entered into as of the 24th day of
October 2013 ("Effective Date") by and between DIAMOND ANIMAL HEALTH, INC.,
d/b/a HESKA DES MOINES, an Iowa corporation with offices at 2538 Southeast 43rd
Street, Des Moines, Iowa 50317 ("Diamond") and AGRI LABORATORIES, LTD., a
Delaware corporation, with offices at 20927 State Route K, St. Joseph, Missouri
64505 ("Distributor") as an amendment to that certain Amended and Restated
Bovine Vaccine Distribution Agreement dated as of September 30, 2002 between
Diamond and Distributor (the "Original Agreement"), as amended by that certain
First Amendment dated as of September 20, 2004 (the "First Amendment") that
certain Second Amendment dated as of December 10, 2004 (the "Second
Amendment")  that certain Third Amendment dated as of May 26, 2006 (the "Third
Amendment") that certain Fourth Amendment dated as of November 16, 2007 (the
"Fourth Amendment") that certain Fifth Amendment dated as of December 23, 2010
(the “Fifth Amendment”) that certain Sixth Amendment dated as of July 25, 2011
(the Sixth Amendment”) that certain Seventh Amendment dated as of February 1,
2013 (“the Seventh Amendment”) and that certain Eighth Amendment dated August
20, 2013 (“the Eighth Amendment”) (collectively, the "Agreement").
 
WHEREAS, Diamond and Distributor are parties to the Agreement providing for the
distribution of certain bovine antigens; and
 
WHEREAS, Diamond and Distributor desire to amend the Agreement on the terms and
conditions of this Ninth Amendment.
 
 Exhibit B, attached hereto, shall hereby revise and update the pricing of
Exhibit B as stated in the Fifth Amendment to the Original Agreement.
 
Notwithstanding any provision of the Agreement to the contrary, this Ninth
Amendment shall be publicly available information for SEC filing, press release
and other discussion purposes; provided, the parties shall agree to a draft of
the Ninth Amendment (the “Redacted Version”) including highlighted items which
shall be redacted from any initial SEC filing and shall be deemed Confidential
Information under Section 13.05 of the Agreement.  If the parties do not
mutually agree on the Redacted Version within thirty (30) days after the
Effective Date, this Ninth Amendment shall be null and void.
 
 This Ninth Amendment is hereby incorporated by reference into the Agreement as
if fully set forth therein, the Agreement as amended by this Ninth Amendment
shall continue in full force and effect following execution and delivery hereof,
and references to the term "Agreement" shall include this Ninth Amendment.  In
the event of any conflict between the terms and conditions of the Original
Agreement, First Amendment, Second Amendment, Third Amendment, Fourth Amendment,
Fifth Amendment, Sixth Amendment, Seventh Amendment, Eighth Amendment and this
Ninth Amendment, the terms and conditions of this Ninth Amendment shall control.
 


 


 
1
 
 
 
 
 
IN WITNESS WHEREOF, the parties have caused this Ninth Amendment be executed by
their duly authorized representatives as of the date first written above.
 


DIAMOND ANIMAL HEALTH, INC.
d/b/a Heska Des Moines




By:           /s/ Laurie
Peterson                                                               
Its:           VP, Technical Operations and
General Manager, Heska Des Moines






AGRI LABORATORIES, LTD.




By:           /s/ Steve
Schram                                                               
Its:           CEO/President

 
2
 
 

  
 Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.






Exhibit B


Combination Product Doses and Pricing for Finished Products




Combination Product Doses and Pricing


Titanium 5 + PHM Product Pricing - 2014




[***]                          Titanium 5 + PHM (10
ds)                                                  [***]
  [***]                          Titanium 5 + PHM (50
ds)                                                  [***]


Set up charge to divide any Minimum Order Quantity into more than one private
label batch: [***]
for each batch after the first batch.


 


 
DIAMOND ANIMAL HEALTH, INC.
  AGRI LABORATORIES, INC.            By: /s/ Laurie E. Peterson    By: /s/ Steve
Schram            Name: Laurie E. Peterson    Name: Steve Schram          
 Title: VP, General Manager     Title: CEO            Date: 10-17-13    Date:
10/24/13

 

























 
 
 
 
